Order unanimously affirmed with costs. Memorandum: Plaintiff commenced this action seeking damages for injuries sustained by her son, a seventh grader at Falconer Central School. She alleged that her son was injured twice by students at school at times when students were gathered in the corridors without adult supervision in violation of the rules of the Falconer Central School District. Defendants Falconer Central School District and Robert Niver, Superintendent (collectively School District) moved for summary judgment dismissing the complaint against them on the ground that, because the students’ actions were spontaneous and unanticipated, those actions were intervening and superseding causes of the injuries to plaintiffs son.
*1035Supreme Court properly denied the School District’s motion. Although the School District met its initial burden, plaintiff raised a question of fact whether the School District breached its duty to provide adequate supervision for its students (see, Decker v Dundee Cent. School Dist., 4 NY2d 462, 464; Shante D. v City of New York, 190 AD2d 356, 361, affd 83 NY2d 948). In determining whether there was a breach of that duty, it must be established that the School District had actual or constructive notice of the dangerous conduct (see, Mirand v City of New York, 84 NY2d 44, 49). Finally, if it is determined that the School District breached its duty, there is a further question of fact whether the breach of duty was a proximate cause of the injuries to plaintiffs son (see, Mirand v City of New York, supra, at 50). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Scudder and Callahan, JJ.